 



Exhibit 10.2
AMENDED, RESTATED AND CONSOLIDATED PROMISSORY NOTE
(FIXED A-1)

      $160,000,000.00   February 14, 2007      

Loan No. 406-107-028
FOR VALUE RECEIVED, AMB-SGP CALIFORNIA, LLC, a Delaware limited liability
company, AMB-SGP CIF-CALIFORNIA, LLC, a Delaware limited liability company,
AMB-SGP CIF-I, LLC, a Delaware limited liability company, AMB-SGP DOCKS, LLC, a
Delaware limited liability company, AMB-SGP GEORGIA, LLC, a Delaware limited
liability company, AMB-SGP CIF-ILLINOIS, L.P., a Delaware limited partnership,
AMB-SGP TX/IL SUB, LLC, a Delaware limited liability company (each a “Borrower”,
collectively, "Borrowers”), promise to pay to the order of PRUDENTIAL MORTGAGE
CAPITAL COMPANY LLC, a Delaware limited liability company whose address is 100
Mulberry Street, 8-GC4, Newark, NJ 07102 (together with their respective
successors and assigns, collectively, “Lender”), the principal sum of ONE
HUNDRED SIXTY MILLION AND NO/100 U.S. DOLLARS ($160,000,000.00), with interest
on the unpaid balance (“Balance”) at the rate of FIVE AND TWENTY-NINE HUNDREDTHS
PERCENT (5.29%) per annum (“Note Rate”) from and including the date of the
disbursement of Loan proceeds under this Note (“Funding Date”) until and
including Maturity (defined below). Capitalized terms used without definition
shall have the meanings ascribed to them in that certain Collateral Loan
Agreement dated of even date herewith by and between Borrower and Lender (as the
same may be amended, supplemented, restated or otherwise modified from time to
time in accordance with the provisions thereof, the "Loan Agreement”) or in the
Instrument (defined below).
     1. Regular Payments. Principal and interest shall be payable as follows:
          (a) Interest from and including the Funding Date to and including
March 4, 2007 shall be due and payable on the Funding Date.
          (b) Principal and interest shall be paid in monthly installments of
Nine Hundred Twenty Eight Thousand Six Hundred Forty-Four and 15/100 U.S.
Dollars ($928,644.15) each, commencing on April 5, 2007 and continuing on the
fifth (5th) day of each succeeding month to and including the Maturity Date.
Each payment due date is referred to as a “Due Date”.
          (c) The entire Obligations (as defined in the Loan Agreement) shall be
due and payable on March 5, 2012 (“Maturity Date”). “Maturity” shall mean the
Maturity Date or earlier date that the Obligations may be due and payable by
acceleration by Lender as provided in the Documents.
          (d) Interest on the Balance for any full month shall be calculated on
the basis of a three hundred sixty (360) day year and the actual number of days
elapsed. For any partial month, interest shall be due in an amount equal to
(i) the Note Rate divided by 360 multiplied by (ii) the number of days in such
month any Balance is outstanding through and including the day of payment.
     2. Late Payment and Default Interest.
          (a) Late Charge. If any payment due under the Documents (other than
any payment due on the Maturity Date) is not fully paid by its Due Date, a late
charge equal to the lesser of (i) four percent (4%) of such payments, or
(ii) the maximum amount allowed by law (the “Late Charge”) shall be assessed and
be immediately due and payable. The Late Charge may be assessed only once on
each overdue payment. These charges shall be paid to defray the expenses
incurred by Lender in

 



--------------------------------------------------------------------------------



 



handling and processing such delinquent payment(s) and to compensate Lender for
the loss of the use of such funds. Late Charge shall be secured by the
Documents. The imposition of the Late Charge and/or requirement that interest be
paid at the Default Rate (defined below) shall not be construed in any way to
(i) excuse Borrower from its obligation to make each payment under this Note
promptly when due or (ii) preclude Lender from exercising any rights or remedies
available under the Documents upon an Event of Default.
          (b) Acceleration. Upon an Event of Default, including a breach of
Section 2.1 of the Loan Agreement, Lender may declare the Balance, unpaid
accrued interest, the applicable Prepayment Premium (defined below) and all
other Obligations immediately due and payable in full.
          (c) Default Rate. Upon an Event of Default or at Maturity, whether by
acceleration (due to a voluntary or involuntary default) or otherwise, the
entire Obligations (excluding accrued but unpaid interest if prohibited by law)
shall bear interest at the Default Rate. The “Default Rate” shall be the lesser
of (i) the maximum rate allowed by law or (ii) five percent (5%) plus the
greater of (A) the Note Rate or (B) the prime rate (for corporate loans at large
United States money center commercial banks) published in The Wall Street
Journal on the first Business Day (defined below) of the month in which the
Event of Default or Maturity occurs or continues and on the first Business Day
of every month thereafter. The term “Business Day” shall mean a day on which
commercial banks are authorized or required by law to close in New York or in
the State where payments made by Borrower are received.
     3. Application of Payments. Before an Event of Default, all payments
received under this Note shall be applied in the following order: (a) to unpaid
Late Charges and costs of collection; (b) to any Prepayment Premium due; (c) to
interest on the Balance; and (d) then to the Balance. After an Event of Default,
all payments shall be applied in any order determined by Lender in its sole
discretion.
     4. Prepayment. This Note may only be prepaid in strict accordance with the
provisions of the Loan Agreement.
     5. No Usury. Under no circumstances shall the aggregate amount paid or to
be paid as interest under this Note exceed the highest lawful rate permitted
under applicable usury law (“Maximum Rate”). If under any circumstances the
aggregate amounts paid on this Note shall include interest payments which would
exceed the Maximum Rate, Borrower stipulates that payment and collection of
interest in excess of the Maximum Rate (“Excess Amount”) shall be deemed the
result of a mistake by both Borrower and Lender and Lender shall promptly credit
the Excess Amount against the Balance or refund to Borrower any portion of the
Excess Amount which cannot be so credited.
     6. Security and Documents Incorporated. This Note is the Fixed A-1 Note
referred to and secured by, among other security, the Instruments (as defined in
the Loan Agreement) and certain other Documents, which contain provisions for
the acceleration of the maturity of this Note upon the occurrence of certain
described events. Borrower shall observe and perform all of the terms and
conditions in the Documents. The Documents are incorporated into this Note as if
fully set forth in this Note.
     7. Treatment of Payments. All payments under this Note shall be made,
without offset or deduction, (a) in lawful money of the United States of America
at the office of Lender or at the place (and in the manner) Lender may specify
by written notice to Borrower, (b) in immediately available federal funds, and
(c) if received by Lender prior to 2:00 p.m. local time at such place, shall be
credited on that day or else, at Lender’s option, shall be credited on the next
Business Day. Initially (unless waived by Lender), and until Lender shall direct
Borrower otherwise, Borrower shall make all payments due under this Note in the
manner set forth in Section 3.13 of the Instrument. If any Due Date falls on a

2



--------------------------------------------------------------------------------



 



day which is not a Business Day, then the Due Date shall be deemed to have
fallen on the next succeeding Business Day.
     8. Limited Recourse Liability. Except to the extent set forth in this
Paragraph 8 and Paragraph 9 of this Note, Borrower shall not have any personal
liability for the Obligations. Notwithstanding the preceding sentence, Lender
may bring a foreclosure action or other appropriate action to enforce the
Documents or realize upon and protect the Property (including, without
limitation, naming Borrower in the actions) and in addition BORROWER SHALL HAVE
PERSONAL LIABILITY FOR:
          (a) the indemnification provisions set forth in Sections 8.03, 8.04,
8.05, 8.06 and 8.07 of the Instrument, the Environmental Indemnity Agreement,
the ERISA Indemnity and any guaranties, master leases, or similar instruments
furnished in connection with the Loan;
          (b) any unpaid assessments and taxes (accrued and/or payable during
the term of the Loan) with respect to the Property;
          (c) (i) any unapplied security deposits (A) not turned over or paid to
Lender upon foreclosure, sale (pursuant to power of sale), or conveyance in lieu
thereof, or (B) not turned over or paid to a receiver or trustee for the
Property after appointment; and (ii) any prepaid rents or prepaid expenses of
tenants (to the extent of any such amounts which are applicable to any period
after a default under the Documents) (A) not turned over or paid to Lender upon
foreclosure, sale (pursuant to power of sale), or conveyance in lieu thereof, or
(B) not turned over or paid to a receiver or trustee for the Property after
appointment;
          (d) any insurance proceeds or condemnation awards neither turned over
to Lender (to the extent required by the Instrument) nor used in compliance with
Sections 3.07 and 3.08 of the Instrument;
          (e) if Borrower executes an amendment or termination of any Lease
without Lender’s prior written consent (and Lender’s consent was required under
the Documents; except that if the sole reason why Lender’s consent is required
is because of the existence of a Potential Event of Default (as defined in the
Loan Agreement), then execution by Borrower of an amendment or termination of a
Lease at the time such Potential Event of Default exists shall not give rise to
any personal liability on the part of Borrower unless it had actual knowledge of
the existence of such Potential Event of Default), Borrower shall have personal
liability for the greater of:
               (i) the present value (calculated at the Discount Rate) of the
aggregate total dollar amount (if any) by which (A) rental income and/or other
tenant obligations prior to the amendment or termination of such Lease exceeds
(B) rental income and/or other tenant obligations after the amendment or
termination of such Lease (with consideration given to a replacement lease, if
any, having been consummated); or
               (ii) any termination fee or other consideration paid;
          (f) waste of the Property (which shall not include a failure to
rebuild after a casualty or condemnation to the extent Restoration is not
required under Sections 3.07 or 3.08 of the Instrument, as applicable);
          (g) any rents or other income from the Property received by Borrower
after an Event of Default under the Documents and not otherwise applied to the
Obligations evidenced by this Note or to the current (not deferred) operating
expenses of the Property; PROVIDED, HOWEVER,

3



--------------------------------------------------------------------------------



 



THAT BORROWER SHALL HAVE PERSONAL LIABILITY for amounts paid as expenses to a
person or entity related to or affiliated with Borrower unless the payments are
expressly permitted in the Documents; provided, however, that if a person or
entity that is related to or affiliated with Borrower is the property manager of
the Property, it may be paid management fees for the management of the Property
and Borrower shall not have personal liability for the amounts paid to such
person or entity so long as (i) the management fees do not exceed the customary
management fees in the market area, (ii) no management fees are paid in advance,
and (iii) all other expenses of the Property (including reserves for taxes,
insurance, and similar matters) have been paid or funded prior to the payment of
any management fees to such person or entity;
          (h) Borrower’s failure to maintain any letter of credit required under
the Documents, if any;
          (i) any security deposit (a “Security Deposit”) cashed or applied by
Borrower or any termination fee, cancellation fee or any other fee
(collectively, a “Termination Fee”) received by Borrower (x) in connection with
a lease termination, cancellation or expiration within three (3) months prior to
or after an Event of Default under the Documents, (y) which is greater than one
month’s base rent for the Lease to which the Security Deposit and/or Termination
Fee applies, and (z) which is not paid to Lender (or an escrow agent selected by
Lender) to be disbursed for the payment of Lender approved (1) tenant
improvements and/or (2) market leasing commissions;
          (j) following a default under the Documents, all reasonable attorneys’
fees, including the reasonable allocated costs of Lender’s staff attorneys, and
other expenses incurred by Lender in enforcing the Documents if Borrower
contests, delays, or otherwise hinders or opposes (including, without
limitation, the filing of a bankruptcy) any of Lender’s enforcement actions;
provided, however, that if in such action Borrower successfully proves that a
default under the Documents did not occur, Borrower shall not be required to
reimburse Lender for such attorneys’ fees, allocated costs and other expenses;
          (k) there shall be a breach or violation of Section 2.11 of any of the
Instruments;
          (l) without the prior written consent of the Lender, if Borrower or
its affiliate shall (i) terminate, amend, revoke, modify or contradict any Bank
Direction Letter (as defined in the Cash Management Agreement), (ii) direct,
cause or permit Clearing Bank (as defined in the Cash Management Agreement) to
transfer funds in the Sweep Accounts (as defined in the Cash Management
Agreement) other than to the Clearing Account (as defined in the Cash Management
Agreement), or (iii) direct or cause any Tenant or any other Person to pay any
amount in any manner other than as provided specifically in the Documents; or
          (m) any amounts for which Borrower or Lender becomes liable pursuant
to Section 8.0 of that certain Exclusive Broker Leasing Agreement between AMB
Property, L.P. and Corporate National Realty, LLC dated June 10, 2006 relating
to the Property known as JFK Airgate Center.
     Notwithstanding anything to the contrary contained in this Paragraph 8, if
a Cash Management Period (as defined in the Cash Management Agreement) is in
effect, Borrower shall only have personal liability under Paragraph 8(b) or 8(f)
above to the extent that: (A) (i) all amounts then due and payable to Lender
under the Documents (provided that if the Notes have been accelerated then the
amount considered to be due and payable for purposes of clause (i) shall be the
amount that would have been due and payable under the Documents if the Notes had
not been accelerated) and (ii) all amounts otherwise required to be paid by
Borrower pursuant to the Documents in connection with the operation,

4



--------------------------------------------------------------------------------



 



maintenance, repair or restoration of the Property and exceeds (B) (i) any
amounts that Lender has applied in reduction of the principal balance of Notes
as a result of the acceleration of the Notes (i.e. amounts in excess of
regularly scheduled payments of principal) and (ii) the amount of any funds in
the Clearing Account (as defined in the Cash Management Agreement) and Cash
Management Account (as defined in the Cash Management Agreement).
     9. Full Recourse Liability. Notwithstanding the provisions of Paragraph 8
of this Note, BORROWER SHALL HAVE PERSONAL LIABILITY for the Obligations if:
          (a) there shall be any material breach or violation of Section 2 of
the Loan Agreement; or
          (b) there shall be any fraud or intentional misrepresentation by
Borrower in connection with the Property, the Documents, the Loan application,
or any other aspect of the Loan; provided, however, that to the extent any such
fraud or intentional misrepresentation relates only to one or more Properties,
but not all of the Properties, then personal liability under this Section 9(b)
shall extend only to the amount of the Obligations (including Interest at the
Note Rate during the pendency of any litigation involving title to any Property,
whether before or after a foreclosure of such Property) pertaining to the
Properties as to which such fraud or intentional misrepresentation shall have
occurred;
          (c) the Property or any part thereof shall become an asset in (i) a
voluntary bankruptcy or insolvency proceeding or (ii) an involuntary bankruptcy
or insolvency proceeding which is not dismissed within ninety (90) days of
filing; provided, however, that this Paragraph 9(c) shall not apply if an
involuntary bankruptcy is filed by Lender;
          (d) any assets of Guarantor (as defined in the Loan Agreement) shall
become an asset in (i) a voluntary bankruptcy or insolvency proceeding or
(ii) an involuntary bankruptcy or insolvency proceeding which is not dismissed
within ninety (90) days of filing; provided, however, that this Paragraph 9(d)
shall not apply if an involuntary bankruptcy is filed by Lender; or
          (e) there shall be a breach or violation of Section 8.23(a) or
Section 8.23(b) of the Loan Agreement; provided that Borrower’s liability under
this Paragraph 9(e) shall be the Allocated Loan Amount attributable to the
Property known as Alvarado Business Center as set forth on Exhibit A to the Loan
Agreement.
     10. Recourse Limitations. Notwithstanding anything to the contrary in
Paragraphs 8 and 9 hereof, Lender acknowledges and agrees that the obligations
and liability of Borrower hereunder shall be limited to the property and assets
of the Borrower only, and no other recourse shall be had to any of the property
or assets of any other partners, members, trustees, beneficiaries, officers,
directors, shareholders, employees or agents of the Borrower, or any of their
respective partners, members, trustees, beneficiaries, officers, directors,
shareholders, employees or agents.
     11. Joint and Several Liability. This Note shall be the joint and several
obligation of all makers, endorsers, guarantors and sureties, and shall be
binding upon them and their respective successors and assigns and shall inure to
the benefit of Lender and its successors and assigns.
     12. WAIVER OF TRIAL BY JURY. BORROWER HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM FILED BY EITHER PARTY, WHETHER IN CONTRACT, TORT OR OTHERWISE,
RELATING DIRECTLY OR INDIRECTLY TO THE LOAN, THE DOCUMENTS, OR ANY ALLEGED ACTS
OR OMISSIONS OF LENDER IN CONNECTION THEREWITH.

5



--------------------------------------------------------------------------------



 



     13. Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of New York.
     14. Amend, Restate and Consolidate. This Note together with the Floating
A-2 Note, Fixed B-1 Note and Floating B-2 Note (i) amends, restates and
increases the principal amounts of those certain promissory notes set forth in
Exhibit A attached hereto (the “Other Notes”) and (ii) does not constitute a
novation with respect to any indebtedness evidenced by the Other Notes.
[Balance of page intentionally left blank]
[Signatures on following page]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Note has been executed by Borrower as of the date
first set forth above.

                              BORROWERS:
 
                            AMB-SGP CALIFORNIA, LLC,
a Delaware limited liability company
 
                            By:   AMB-SGP Operating Partnership,
a Delaware limited partnership,
its sole member
 
                                By:   AMB Property, L.P.,
a Delaware limited partnership,
its general partner
 
                                    By:   AMB Property Corporation,
a Maryland corporation,
its general partner
 
                       
 
              By:   /s/ Gayle P. Starr                     
 
 
                  Name:   Gayle P. Starr
 
                  Title:   Senior Vice President

                              AMB-SGP CIF-CALIFORNIA, LLC,
a Delaware limited liability company
 
                            By:   AMB-SGP Operating Partnership,
a Delaware limited partnership,
its sole member
 
                                By:   AMB Property, L.P.,
a Delaware limited partnership,
its general partner
 
                                    By:   AMB Property Corporation,
a Maryland corporation,
its general partner
 
                       
 
              By:   /s/ Gayle P. Starr                     
 
 
                  Name:   Gayle P. Starr
 
                  Title:   Senior Vice President

7



--------------------------------------------------------------------------------



 



                              AMB-SGP CIF-I, LLC,
a Delaware limited liability company
 
                            By:   AMB-SGP Operating Partnership,
a Delaware limited partnership,
its sole member
 
                                By:   AMB Property, L.P.,
a Delaware limited partnership,
its general partner
 
                                    By:   AMB Property Corporation,
a Maryland corporation,
its general partner
 
                       
 
              By:   /s/ Gayle P. Starr                     
 
 
                  Name:   Gayle P. Starr
 
                  Title:   Senior Vice President

                              AMB-SGP DOCKS, LLC,
a Delaware limited liability company
 
                            By:   AMB-SGP Operating Partnership,
a Delaware limited partnership,
its sole member
 
                                By:   AMB Property, L.P.,
a Delaware limited partnership,
its general partner
 
                                    By:   AMB Property Corporation,
a Maryland corporation,
its general partner
 
                       
 
              By:   /s/ Gayle P. Starr                     
 
 
                  Name:   Gayle P. Starr
 
                  Title:   Senior Vice President

8



--------------------------------------------------------------------------------



 



                              AMB-SGP GEORGIA, LLC,
a Delaware limited liability company
 
                            By:   AMB-SGP Operating Partnership,
a Delaware limited partnership,
its sole member
 
                                By:   AMB Property, L.P.,
a Delaware limited partnership,
its general partner
 
                                    By:   AMB Property Corporation,
a Maryland corporation,
its general partner
 
                       
 
              By:   /s/ Gayle P. Starr                     
 
 
                  Name:   Gayle P. Starr
 
                  Title:   Senior Vice President

                                  AMB-SGP CIF-ILLINOIS, L.P.,
a Delaware limited partnership
 
                                By:   AMB SGP CIF-Illinois GP LLC,
a Delaware limited liability company,
its general partner
 
                                    By:   AMB Property II, L.P.,
a Delaware limited partnership,
its sole member
 
                                        By:   Texas AMB I, LLC,
a Delaware limited liability company,
its general partner
 
                                            By:   AMB Property Holding
Corporation,
a Maryland corporation,
its sole member
 
                           
 
                  By:   /s/ Gayle P. Starr                         
 
 
                      Name:   Gayle P. Starr
 
                      Title:   Senior Vice President

9



--------------------------------------------------------------------------------



 



                                  AMB-SGP TX/IL SUB, LLC,
a Delaware limited partnership
 
                                By:   AMB SGP TX/IL, LP,
a Delaware limited liability company,
its sole member
 
                                    By:   AMB Property II, L.P.,
a Delaware limited partnership,
its general partner
 
                                        By:   Texas AMB I, LLC,
a Delaware limited liability company,
its general partner
 
                                            By:   AMB Property Holding
Corporation,
a Maryland corporation,
its sole member
 
                           
 
                  By:   /s/ Gayle P. Starr                           
 
                      Name:   Gayle P. Starr
 
                      Title:   Senior Vice President

10



--------------------------------------------------------------------------------



 



EXHIBIT A
Other Notes
1. Amended, restated and consolidated mortgage note (GA/NY) dated March 15,
2005, executed by AMB-SGP TX/IL, L.P., a Delaware limited partnership, AMB-SGP
California, LLC, a Delaware limited liability company and AMB-SGP Georgia, LLC,
a Delaware limited liability company, payable to The Prudential Insurance
Company of America, a New Jersey corporation;
2. (i) Promissory Note in the amount of $31,872,000.00 dated September 20, 2001
made by AMB-SGP GEORGIA, LLC, a Delaware limited liability company, and AMB-SGP
TX/IL, L.P., a Delaware limited partnership, payable to The Prudential Insurance
Company of America, a New Jersey corporation, (ii) Promissory Note in the amount
of $9,843,000.00 dated September 20, 2001 made by AMB-SGP GEORGIA, LLC, a
Delaware limited liability company, and AMB-SGP TX/IL, L.P., a Delaware limited
partnership, payable to The Prudential Insurance Company of America, a New
Jersey corporation, (iii) Promissory Note in the amount of $9,051,000.00 dated
September 20, 2001 made by AMB-SGP GEORGIA, LLC, a Delaware limited liability
company, and AMB-SGP TX/IL, L.P., a Delaware limited partnership, payable to The
Prudential Insurance Company of America, a New Jersey corporation, and (iv)
Promissory Note in the amount of $1,934,000.00 dated September 20, 2001 made by
AMB-SGP GEORGIA, LLC, a Delaware limited liability company, and AMB-SGP TX/IL,
L.P., a Delaware limited partnership, payable to The Prudential Insurance
Company of America, a New Jersey corporation;
3. Secured Promissory Note in the amount of $12,700,000.00 dated October 28,
1997 made by Airgate Associates, LLC, a New York limited liability company,
payable to AUSA Life Insurance Company, Inc., a New York corporation (n/k/a
Transamerica Financial Life Insurance Company, a New York corporation);
4. Note in the amount of $2,500,000.00 dated June 19, 1985 executed by Airgate
Associates, a New York general partnership, payable to National Westminster Bank
USA;
5. Mortgage Note in the amount of $500,000.00 dated September 19, 1986 executed
by Airgate Associates, a New York general partnership, payable to National
Westminster Bank USA;
7. Note in the amount of $3,200,000.00 dated January 30, 1987 executed by
Airgate Associates Second, a New York general partnership, payable to National
Westminster Bank USA;
8. Restated Promissory Note in the amount of $3,850,000.00 dated December 14,
1987 executed by Airgate Associates Second, a general partnership organized and
existing under the laws of the State of New York, payable to The Dime Savings
Bank of New York, FSB;

A-1



--------------------------------------------------------------------------------



 




9. Restated Promissory Note in the amount of $3,150,000.00 dated December 14,
1987 executed by Airgate Associates, a general partnership organized and
existing under the laws of the State of New York, payable to The Dime Savings
Bank of New York, FSB;
10. Note in the amount of $4,300,000.00 dated December 18, 1987 executed by
Airgate Associates Third, a New York general partnership, payable to National
Westminster Bank USA;
11. Note in the amount of $2,600,000.00 dated August 3, 1988 executed by Airgate
Associates Fourth, a New York general partnership, payable to National
Westminster Bank USA;
12. Restated Promissory Note in the amount of $4,500,000.00 dated October 17,
1988 executed by Airgate Associates Third, a general partnership organized and
existing under the laws of the State of New York, payable to The Dime Savings
Bank of New York, FSB.

A-2